DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/remarks filed 07/22/2021. Claim 6 have been amended and no claims have been newly added. Accordingly, claims 1-10 are pending.
Response to Arguments
Applicant's arguments, pages 6-8 filed 07/22/2021 regarding the 35 U.S.C. 112 rejection have been fully considered but they are not persuasive. 
Currently, the claim limitations “a device receiving module”, “a position information module”, “a device transmitting module”, “a server receiving module”, “a route planning module”, “A query module”, “an information generating module”, “a server transmitting module”, and “a display module” are rejected under 35 U.S.C. 112(b) for invoking 35 U.S.C. 112(f) and for failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The applicant points to [0025], [0026], [0027], [0028], [0029], [0030], [0031], [0032], [0035], [0037], [0040] of the specification of the present invention, however, these paragraphs are not geared towards disclosing the corresponding structure for performing the claimed function. The applicant notes that it is implicit that the modules are similar to the arithmetic logic unit (ALU) of the microprocessor, however, the specifications of the present invention and the drawings fail to disclose any arithmetic logic unit or any processors. The same reasoning 

Applicant's arguments, pages 8-10 filed 07/22/2021 regarding the 35 U.S.C. 102 rejection have been fully considered but they are not persuasive. The applicant argues that the method of “indication information is generated according to the driving route and place information” is not disclosed in Martin. The examiner respectfully disagrees.
In para 0095 and Fig. 11B, “As another example, the adaptive traffic management system may develop traffic management plans and vehicle-specific routing instructions and dynamic road sign displays to help vehicle X avoid having to stop at the intersection by setting up a protected turn for vehicle X, which may improve travel for vehicle X. As used herein, the expression "protected turn" refers to conditions in which vehicles and pedestrian traffic are kept out of parts of a roadway needed for a particular vehicle to make a turn, such as at an intersection. Ensuring a protected turn exists may require the management of one or more vehicular and/or pedestrian traffic conditions. A first condition for establishing a protected turn may be that the turn lane needed for the turn be clear. A second condition may be that the lane or part of the roadway being turned onto be clear (i.e., no cross-traffic in the target lane). To ensure the first two conditions are met, the adaptive traffic management system may make the interactive traffic control device 200 over the left-most north-bound lane on Main Street, near Broadway, and the left-most west-bound lane on Broadway, near Main Street, display "LANE CLOSED (Change Lane)" and include an arrow aiming right (e.g., the second state of display 1112 in FIG. 11B).” The indication information (i.e. that the lane is closed) is shown in Fig. 11B on the interactive traffic control device 200. The adaptive traffic management system makes the interactive traffic control device 200, which is on the left-most west-bound lane on Broadway, near Main Street, which indicates that the indication information is generated according to the driving route (i.e. vehicle-specific routing instructions) and place information (i.e. located on the left-most west-bound lane on Broadway near Main street).

Furthermore, see Fig. 3 and para 0065, “For example, the vehicle location and roadway conditions confirmation layer 308 may convert location information from the sensor perception layer 302, the vehicle refined location and state analysis layer 304, and the other interactive traffic control devices 200 into locations within a surface map of roads contained in the HD map database 150. Thus, the vehicle location and roadway conditions confirmation layer 308 may function to determine a best guess location of a vehicle on a roadway based upon an arbitration between the received vehicle data and the HD map data” and “The vehicle location and roadway conditions confirmation layer 308 may pass map-based location information to the customized dynamic traffic control instruction generator layer 310”. The roadway conditions confirmation layer 308 uses the location information from the interactive control devices 200 (i.e. place information) and passes this information to the customized dynamic traffic control 

	Additionally, see Fig. 22 and para 0159, “FIG. 22 illustrates an in-vehicle display 2201 and a dynamic roadside display 2211 showing first and second customized dynamic traffic control instructions 2205, 2215, respectively. A nearby interactive traffic control device (e.g., 200) may have determined and generated the first and second customized dynamic traffic control instructions 2205, 2215 based on the received refined location and state information. The first customized dynamic traffic control instructions 2205 may have been transmitted to a set limited number of individual vehicles and may offer an optional route alternative not offered in the second customized dynamic traffic control instructions 2215. The nearby interactive traffic control device 200 may also transmits the second customized dynamic traffic control instructions 2215 through an active display screen. Thus, in the example illustrated in FIG. 22, the transmission of the second customized dynamic traffic control instructions 2215 uses a visual display of the interactive traffic control device 200 that is configured to be viewable by vehicle occupants.” As shown in Fig. 22, the interactive traffic control device 200 transmits instructions to individual vehicles and offers optional route alternatives (see first dynamic control instructions 2205). It is implicit that the indication information generated in the interactive traffic control device is based according to the driving route (i.e. customized dynamic traffic control instructions for a vehicle is on the driving route) and the place information of the interactive traffic control device 200, since the position of the interactive 

    PNG
    media_image1.png
    758
    553
    media_image1.png
    Greyscale

It is the Office’s stance that all of the applicant’s arguments have been fully considered and the rejection remains.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a device receiving module” in claims 1-2
“a position information module” in claim 1
“a device transmitting module” in claim 1
“a server receiving module” in claim 1
“a route planning module” in claim 1
“A query module” in claim 1
“an information generating module” in claims 1 and 3
“a server transmitting module” in claims 1-3
“a display module” in claim 2
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. After further review of the specifications, it appears that all of the limitations presented above does not have enough structure supported in the specifications to perform the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1-5, the claim limitations “a device receiving module”, “a position information module”, “a device transmitting module”, “a server receiving module”, “a route planning module”, “A query module”, “an information generating module”, “a server transmitting module”, and “a display module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. It is not clear to the examiner if said claim limitations are geared towards hardware structures of the device/server or if they are geared towards software codes or blocks. The metes and bounds of the claimed limitations are vague and ill-defined which renders the claims indefinite. Furthermore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on a rejected independent claim 1 and for failing to cure the deficiencies recited above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al. US20200200563A1 (henceforth Martin)
Regarding claim 1,
Martin discloses:
An intelligent driving indication display system based on traffic indication devices, 
(In para 0004, “customized dynamic traffic control instructions based on the refined location and state information” (i.e. an intelligent driving indication display system) is displayed through interactive traffic control devices located alongside a roadway (para 0038).)
comprising: a vehicle-mounted device comprising:  5a device receiving module configured to receive destination location information; a position information module configured to obtain position information of the vehicle-mounted device;
(In para 0041, “The adaptive traffic management server 110 may be configured to communicate with one or more autonomous vehicles and/or wireless communication devices 190 (e.g., carried on-board or installed in a non-autonomous or semi-autonomous vehicle 90). The wireless communication device 190 may be a mobile computing device configured to be easily removed from the non/semi-autonomous vehicle 90 (e.g., cell phone) or may by an installed electronic component of the non/semi-autonomous vehicle 90. The autonomous vehicle 80 and/or the wireless communication device 190 may transmit refined location and state information, related to the respective vehicle, to the adaptive traffic management server 110.” A vehicle-mounted device (i.e. wireless communication device 190) transmits refined location and state information, related to the respective vehicle, wherein the refined location and state information includes a destination (para 0034). Furthermore in para 0079, “The control unit 440 may be coupled to the navigation components 456, and may receive data from the navigation components 456 and be configured to use such data to determine the present position and orientation of the autonomous vehicle, as well as an appropriate course toward a destination.” Data is received from the navigation component 456 to the control unit 440 (i.e. part of vehicle 80, para 0078) and 
and a device transmitting module configured to transmit the destination location information and the position information, and periodically transmit the position 10information; 
(In para 0036, “Modern vehicles may be equipped with vehicle systems, such as sensor systems (e.g., cameras, radar, lidar, GPS receivers, etc.) and autonomous/semi-autonomous navigation and control system that determine and refine their location (e.g., to support vehicle navigation) and state (e.g., to support safety systems). Autonomous vehicles may also be equipped with vehicle-to-everything communications systems, such as V2X and/or V2V, that may be used to communicate their refined location and state information. Thus, V2X communications may allow vehicles to communicate refined location and state information to an adaptive traffic management system.” The destination location and position information is transmitted to an adaptive traffic management system. In para 0128,” the adaptive traffic management server may continue or once again receive determine refined location and state information in block 1602”. Since the server continues to receive the refined location of the vehicle, then the server periodically receives that position information, which is transmitted from the communication device 190 of the vehicle (para 0124, block 1602).)
and a server comprising: a server receiving module configured to receive the destination location information and the position information from the device transmitting module, and periodically receive the position information from the device transmitting module;  15
(In Fig. 16, para 0124, “In block 1602, the server may receive refined location and state information from one or more vehicles. For example, an autonomous vehicle or a wireless communication device 190 may transmit the refined location and state information to adaptive traffic management server 110.” The server receives refined location and state information (i.e. which includes destination location information, para 0034). In block 1610 of Fig. 16, and para 0128, “In block 1610, the server may transmit update(s) of dynamic traffic control instruction to one or more interactive traffic control device. In various embodiments, after or while transmitting the update(s) of the dynamic traffic control instructions, the adaptive traffic management server may continue or once again receive determine refined location and state information in block 1602”. Since it continues to receive the refined location of the vehicle, then the server periodically receives that position information.)
a route planning module configured to plan a driving route according to the position information and the destination location information; a query module configured to query a plurality of the traffic indication devices located on the driving route; 
(In para 0093, “The adaptive traffic management system may use the received refined location and state information, as well as other roadway sensor data, to develop traffic management plans and vehicle-specific routing instructions and 

Furthermore in para 0094, “Thus, once customized dynamic traffic control instructions are determined for vehicle X, one or more of the interactive traffic control devices 200 may transmit the customized dynamic traffic control instructions to vehicle X (e.g., see, FIG. 14A).” Since one or more of the interactive traffic control devices 200 may transmit the customized dynamic traffic control instructions to the vehicle X, then a plurality of the traffic indication devise located on the route are queried.)
an information generating module configured to select the closest traffic 20indication device from the plurality of queried traffic indication devices according to the position information, and generate indication information according to the driving route and place information of the selected traffic indication device; 

and a server transmitting module configured to transmit the indication information to the selected traffic indication device; and  25the traffic indication devices, of which the selected traffic indication device is configured to receive the indication information from the server and display the indication information.
(Block 1610 of Fig. 16 recites “the server may transmit update(s) of dynamic traffic control instruction to one or more interactive traffic control device.” (para 0128). The indication information is transmitted from the server to the selected traffic indication device (i.e. the closest traffic indication device (para 0049)), which is displayed on the interactive traffic control device (para 0110).)

Regarding claim 2,
Martin discloses:
wherein the server transmitting module transmits the driving route to the device receiving module, and the 12Attorney Docket No. YIPO-08300vehicle-mounted device comprises a display module configured to display the driving route.
(FIGS. 14A and 14B are graphical representations of displays 501, 511 on in-vehicle computing devices showing customized dynamic traffic control instructions (para 0021). In para 0094, “one or more of the interactive traffic control devices 200 may transmit the customized dynamic traffic control instructions to vehicle X (e.g., see, FIG. 14A). When vehicle X reaches Broadway, the light will be green and the turn can be made without stopping or slowing down more than is necessary to freely make the turn. In contrast, different customized dynamic traffic control instructions may be determined for and transmitted to vehicle Y (e.g., FIG. 14B).” Fig. 14A shows customized dynamic traffic control for vehicle X on a first vehicle display (i.e. a display module on the vehicle-mounted device). In Fig. 13 and para 0109, “In response to receiving at least one of the vehicle communications 1310, 1315, the collected localized data 1322, and the dynamic traffic control information 1330, the interactive traffic control device 200 may determine customized dynamic traffic control instructions 1335 for individual vehicles on a roadway.” Since the dynamic control information 1330 is transmitted from the server 110 to the interactive traffic control device 200, and the interactive traffic control device 200 provides traffic control instructions 1340, 1342 (para 0112) to the wireless communication device 190 or directly to the autonomous vehicle 80 (para 0012), then the server transmits 

Regarding claim 4,
Martin discloses:
wherein the 10indication information comprises text and an image.
(In para 0085, “In FIG. 6A, the interactive traffic control device 200 displays a first state of display 611, which looks like a traditionally static stop sign. In FIG. 6B, the interactive traffic control device 200 has changed the display from the first state to a second state of display 612, which looks like a traditionally static yield sign. Alternatively, the interactive traffic control device 200 could change from either of the two different states of display 611, 612 to a blank display, a text alert message (e.g., "Beware, AMBER ALERT!" or "Buckle-up, it's the law"), or other display.” The indication information comprises text and an image (i.e. a traditional static yield sign).)

Regarding claim 5,
Martin discloses:
wherein the selected traffic indication device receives multiple pieces of the indication information from the server and displays the multiple pieces of the indication information at the same time.


Regarding claim 6,
Martin discloses the same limitations as recited above in claim 1.

Regarding claim 7,
Martin discloses the same limitations as recited above in claim 2.

Regarding claim 9,
Martin discloses the same limitations as recited above in claim 4.

Regarding claim 10,
Martin discloses the same limitations as recited above in claim 5.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Edwards US6441749
Regarding claim 3,
Martin discloses the limitations as recited above in claim 1. Martin does not disclose wherein the information generating module generates a restoration instruction, when the position 5information exceeds the place information of the selected traffic indication device, the server transmitting module transmits the restoration instruction to the selected traffic indication device, and the selected traffic indication device is restored to display a normal content according to the restoration instruction. 
However, Edwards 
wherein the information generating module generates a restoration instruction, when the position 5information exceeds the place information of the selected traffic indication device, the server transmitting module transmits the restoration instruction to the selected traffic indication device, and the selected traffic indication device is restored to display a normal content according to the restoration instruction
(Column 2, lines 16 through 32, reads, "FIG. 1 shows an exemplary embodiment of the interactive automated traffic control system of the present invention generally designated 10. Interactive automated traffic control system 10 includes an electronic warning signal assembly including a warning light unit generally designated 14 having an AC to DC transformer 16, a receiver circuit 18 and a timer circuit 20 along with a transmitter 22 which is carried in the emergency vehicle. Receiver circuit 18 receives a signal from transmitter 22 to activate the warning light unit 14 to assist emergency vehicles in passing safely through an intersection. A warning light unit is attached to an existing traffic light signal 24 shown in FIG. 2. Once the emergency vehicle has passed the intersection, the transmitter sends a reset signal to the receiver 18 which activates a timer 20 which after the set time period has elapsed deactivates the warning light unit 14." And in Column 1 lines 18 through 23, “a transmitter carried by an emergency vehicle that is tuned to and transmits an activating signal to activate the warning light to assist the emergency vehicle in passing safely through the intersection and that includes an integrated timer that would reset the traffic light once the vehicle has passed” After the vehicle passes 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Martin to incorporate the teachings of Edwards to include wherein the information generating module generates a restoration instruction, when the position 5information exceeds the place information of the selected traffic indication device, the server transmitting module transmits the restoration instruction to the selected traffic indication device, and the selected traffic indication device is restored to display a normal content according to the restoration instruction in order to deactivate a warning generated for a vehicle when said vehicle has passed through the intersection since that warning is not needed anymore. 

Regarding claim 8,
Martin and Edwards discloses the same limitations as recited above in claim 3.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/Primary Examiner, Art Unit 3669